Title: From John Adams to Samuel Holden Parsons, 3 August 1776
From: Adams, John
To: Parsons, Samuel Holden


     
      Dear sir
      Philadelphia August. 3. 1776
     
     Your Favour of 24. July is before me. Your Observations concerning the Encouragement We ought to give, to soldiers to inlist I think are just, but a Wisdom Superiour to mine determines otherwise, and therefore I must take it for granted that it is Superiour Wisdom to live from Hand to Mouth, to depend upon fresh Reinforcements of raw Militia every three Months, instead of a regular well disciplined Army.
     The Rule of Promotion is still unsettled, and I believe will continue so. The Time will soon arrive, when every State will appoint its own Officers and fill all Vacancies, under a General Officer. For my own Part I have Sometimes thought the best Rule would be to make the Promotion of Captains and subalterns Regimental, and of Field Officers colonial. To make it continental is impracticable. The Case of Coll. Tyler and Coll. Durkee, will be considered by the Board of War, this Evening. How they will determine I know not. It will be determined, with Integrity, I am very sure. I hope with Judgment, and in a manner that will give Satisfaction. But this I am fully convinced of, that every Promotion, almost without Exception, that ever will be made, let it be done with ever so much skill, and ever so much Integrity, let us observe what Rule We may will give discontent open or secret to somebody or other. There is no Possibility of giving universal satisfaction to great Numbers of Men.
     Your Memorial has been duely attended to, and is under Consider­ation of a Committee. It is a difficult Case. I am, with Respect, your humble Servant
    